FILED
                                                                                                          couR T OF APPEALS
                                                                                                              DIVISION II

                                                                                                       Hill APR 29 `    I'
                                                                                                                             8: 46

                                                                                                       ST                        0,




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                   DIVISION II

IN RE THE WELFARE OF                                                                      No. 45336 -3 -II


D.J.L.,
                                                                                  UNPUBLISHED OPINION
                                     A minor child.




          LEE, J. —     VL is the   mother of      DJL,   a   boy         born   May   2013.   The Pierce County Juvenile

Court found DJL to be a dependent child and ordered him to stay in his current relative care

placement.        VL   appeals,   arguing that     venue was not proper                in Pierce   County. We agree that

Pierce Countywas not the -
                         proper venue, and for the reasons explained below, - e remand to the- - —
                                                                            w

Pierce County Juvenile Court to transfer the dependency to King County Juvenile Court.

                                   FACTS AND PROCEDURAL HISTORY


          In November 2012, VL           was   living   in   a   Pierce      County    domestic    violence shelter.   After a


Child Protective Services intake, VL' s two older children were removed from her care and

placed     into foster   care.     The Department of Social and Health Services filed a dependency

petition    regarding the two       older   children    in Pierce           County     Juvenile Court.      After leaving the

Pierce County shelter, VL was homeless for a period of time, staying in various shelters in King

County.      In   May    2013    while   she was   living        in   a   King County     shelter,   VL   gave   birth to DJL.
No. 45336 -3 - II



After being released from the hospital, DJL was placed with VL' s mother. VL' s mother lives in

King County.

         The Department filed a dependency petition in Pierce County Juvenile Court as to DJL.

The dependency petition listed DJL' s address in King County and stated that VL was living in

King County. VL' s attorney filed a motion to dismiss, arguing that the dependency petition as to

DJL was improperly filed in Pierce County and should have been filed in King County.'

         The Pierce County Juvenile Court first heard the motion to dismiss during a hearing on

the Department'     s motion      to   amend visitation on     June 20, 2013.     At that hearing, VL requested

that the Pierce     County       Juvenile Court transfer the      case   to   King County.   The Pierce County

Juvenile Court treated the motion as a motion for a change of venue and denied VL' s motion.


         VL renewed her motion to dismiss during the contested dependency hearing, which was

heard by a different judge at Pierce County Juvenile Court. VL stated that she was renewing her

    CR] 12( b)   motion    to   change venue."   2 Report of Proceedings ( RP) at 7. However, VL did ask


that the juvenile court dismiss the dependency petition so that it could be refiled in King County.

The Department argued that although DJL was placed in King County and VL was living in a

shelter in King County, Pierce County was the proper venue because the dependency petitions

regarding the      older    children    were   already   being heard     in Pierce   County.   The Department


explained that the Department' s Pierce County office was managing VL' s cases and all of VL' s

current service providers were in Pierce County. However, the Department also explained that it

was in the process of moving the two older children to their ' grandmother' s house and


1
  There is no dispute that the dependency petitions for the two older children were properly filed
in Pierce County.

                                                           2
No. 45336 -3 -II



transitioning VL' s services to King County, at which point King County would be the proper

venue and      the       case should     be transferred to       King County      Juvenile Court.    The Pierce County

Juvenile Court agreed that it made sense to keep the case in Pierce County because many of the

parties and witnesses were currently in Pierce County. Therefore, the juvenile court stated that it

did   not " see   that there is any       reason    to   change venue."    2 RP at 12.


          After      a    contested      hearing, the Pierce County Juvenile Court entered an order of

dependency and a dispositional order as to DJL. VL appeals.

                                                            ANALYSIS


          VL appeals, arguing the Pierce County Juvenile Court erred by denying her motion to
                                                                                                            2
dismiss because           under    RCW 13. 34. 040, Pierce        County   was not    the   proper venue.       Under RCW


13. 34. 040, the King County Juvenile Court was the proper venue to file the dependency petition

as   to DJL.      However, for the reasons .explained below we reject VL' s contention that the only

remedy is dismissal.              Instead, we decline to reverse the Pierce County Juvenile Court' s order of

dependency, and instead, we remand with instructions to transfer the dependency proceedings to

King County Juvenile Court.

          RCW 13. 34. 040 ( 1) states:


                  Any person may file with the clerk of the superior court a petition showing
          that there is within the county, or residing within the county, a dependent child
          and requesting that the superior court deal with such child as provided in this
          chapter. There shall be no fee for filing such petitions.




2
     At the trial        court,    and   in their    briefing,   both   parties   argued    that   RCW   13. 34. 040, is a
jurisdictional       statute.      However, at oral argument before a commissioner of this court, both
parties   conceded         that this is    question of venue rather         than jurisdiction.     Therefore, we do not
address VL' s jurisdictional claim further.


                                                                  3
No. 45336 -3 -II




Both parties concede that DJL is not a child " within the county" because he was not located in

Pierce     County    at   the time the Department filed the               dependency        petition.      Rather, the dispute is


whether     DJL     was       a    child "   residing    within   the county"    at the time the Department filed the


dependency        petition.         VL argues that " residing within the county" requires that the child live

within the county and, at the time the Department filed the petition DJL was living in King

County.

           We   review questions of                statutory interpretation de      novo.    State v. Gonzalez, 168 Wn.2d


256, 263, 226 P. 3d 131,                 cert.   denied, 131 S. Ct. 318 ( 2010).         First, this court looks to the plain


language     of   the   statute.         City ofSeattle v. Holifield, 170 Wn.2d 230, 237, 240 P.3d 1162 ( 2010).

 If the plain language is subject to one interpretation only, our inquiry ends because plain

language does           not       require    construction."       Holifield, 170 Wn.2d          at    237.       We may rely on

dictionary definitions              to    discern the    plain    meaning   of nontechnical          statutory terms.      State v.


Cooper, 156 Wn.2d 475, 480, 128 P. 3d 1234 ( 2006) (                        citing State v. McDougal, 120 Wn.2d 334,

350, 841 P. 2d 1232 ( 1992)).                    Statutes are interpreted to give effect to all language in the statute


and   to   render no portion meaningless or superfluous.                    State   v.    P., 149 Wn.2d 444, 450, 69 P. 3d
                                                                                         J.


318 ( 2003).


           We     agree with         the Department that the         phrase "   residing    within     the county"       must mean




something different than "                   within   the county."       There is no statutory definition of " reside."

Therefore,      we      look to the         dictionary   to determine the       plain    language     of   the   word.    Webster 's


Third New International Dictionary, defines " reside" as " to dwell permanently or continuously




                                                                     4
No. 45336 -3 -II


                                                     3
      have   one' s   residence   or   domicile. "         WEBSTER'       S    THIRD INT' L DICTIONARY 1931 ( 1969).


 Residence"      is further defined       as "    the place where one actually lives or has his home as

distinguished from his technical domicile ...               a temporary or permanent dwelling place, abode, or

habitation to which one intends to return as distinguished from a place of temporary sojourn or

transient   visit."   WEBSTER' S, supra, 1931.


          Here, DJL had been      placed     in   King County          since    he   was released   from   the   hospital. He


had never lived with VL, and there is no indication that DJL would be returned to VL' s care in

the immediate future.        Further, the Department made a record that it intended to transition all


three of VL' s children to their maternal grandmother' s house in King County in an attempt to

create a stable relative placement         for the       children.     Because his grandmother' s home is the only

home DJL has ever had, and is the only home in which he is likely to reside in the immediate

future, we conclude that DJL resides in his grandmother' s home in King County. DJL was both

physically located in King County and resided in King County at the time the dependency

petition was filed.


          The Department argues that the child resides where the mother legally resides and that

VL' s residence was Pierce County because her last stable address was a shelter in Pierce County.

However, the Department' s own dependency petition states that DJL was located in King ounty,

DJL    was   living   in   King County,     and     VL     was       living    in   King County.    Therefore, under any



3 We note that in some civil contexts a residence is defined as the " a center of domestic activity
where it would be most likely that [ the] defendant would promptly receive notice if the summons
were   left there"    when   discussing   residence        in the     context of "house of usual abode."           Sheldon v.

Fettig,   129 Wn.2d 601, 612, 919 P. 2d 1209 ( 1996).                         However, given that children may not be
sued or subject to legal service or process, such a definition has no relevance in the context of
determining a child' s residence for the purposes of the juvenile court' s jurisdiction over
dependency petitions.
                                                                 5
No. 45336 -3 -I1



interpretation of RCW 13. 34. 040, the proper venue for the dependency petition would have been

King County. Accordingly, the King County juvenile court was the proper venue in which to file

the dependency petition as to DJL under RCW 13. 34.040.

         We recognize that Pierce County was the most practical and convenient place for the

Department to file the dependency petition, especially given the fact that the dependency

                          VL' s two                               pending in Pierce          County.      Further, all the
petitions   involving                   older children were




parties seemed to agree that it would be appropriate to eventually transfer the dependency cases

for all three children to King County. Unfortunately, we must apply the plain language of RCW

13. 34. 040   which   clearly defines the      appropriate venue     for   dependency        petitions.    Pierce County

Juvenile Court      was   not    the   proper venue    for the    dependency      petition     as   to DJL.     However,


contrary to VL' s assertion, dismissal is not the exclusive remedy in this case.

         At oral argument, both parties agreed that RCW 13. 34. 040 is not a jurisdictional statute,


and thus, nothing deprived the Pierce County Juvenile Court of the authority to hear the

dependency      petition.     VL filed her motion as a motion to dismiss; however, she at times,


requested that the court transfer venue to King County and at other times requested that the case

be dismissed. Regardless, VL does not challenge the sufficiency of the evidence supporting the

Pierce     County     Juvenile    Court'   s   order   of    dependency     as   to   DJL.          Considering all the

circumstances of this case, outright dismissal of the order of dependency or the dependency

petition    is improvident.       Children have the right to a speedy resolution of dependency cases.

RCW 13. 34. 020 ( " The       right of a child to basic nurturing includes the right to a safe, stable, and

permanent     home    and a   speedy     resolution of      any proceeding   under    this   chapter. ").    Accordingly,

we hold that Pierce County was not the proper venue for the dependency petition as to DJL, but

                                                              6
No. 45336 -3 - II



we   decline to   reverse   the   order   of   dependency   or   dismiss the   dependency   petition.   Instead,


this case is remanded to the Pierce County Juvenile Court with directions to transfer the case to

the King County Juvenile Court.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




We concur:




                                                        7